DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claim(s) 1-8, 14-27, 30-34 and 37 have been allowed. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
2/17/2021 (1 page)
2/17/2021 (3 pages)
 are in compliance with the provisions of 37 CFR 1.97-1.98, except as noted below:
	The 3 page IDS lists WO 2011/030821 to the University of Tokyo, et al., as if the entire document was submitted. It was not. Rather, only the first page was cited. Because of this, the WO 2011/030821 document is crossed off on the IDS. To eliminate the need to file more IDS, 
Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571)272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736